60 F.3d 834NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Steven G. STROWSKI, aka:  Steve Strowski; Margaret H.Strowski, dba:  Strowski Engineering, DebtorsSteven G. STROWSKI, Appellant,v.BANK OF AMERICA, NT & SA, Appellee.
No. 94-56469.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Chapter 7 debtor Steven G. Strowski appeals pro se the district court's dismissal as moot of his appeal from the bankruptcy court's order denying his motion for relief from judgment and demand for damages under 11 U.S.C. Sec. 362(h).  We have jurisdiction pursuant to 28 U.S.C. Sec. 158(d), and we affirm.


3
Strowski seeks an amended schedule of distribution and damages for the willful violation of the automatic stay provisions of 11 U.S.C. Sec. 362.  The bankruptcy court, however, granted Bank of America's request to terminate the automatic stay on October 4, 1990.  Moreover, the bankruptcy court dismissed Strowski's bankruptcy case on February 14, 1994.  Therefore, because the bankruptcy court terminated the automatic stay and because the property in question was foreclosed, we conclude that Strowski's action became moot upon the dismissal of his bankruptcy case.  See Spacek v. Thomen (In re Universal Farming Indus.), 873 F.2d 1334, 1335 (9th Cir. 1989) ("In the bankruptcy context the determination of whether a case becomes moot on the dismissal of the bankruptcy hinges on the question of how closely the issue in the case is connected to the underlying bankruptcy.").


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3